In denying the application for a hearing in this court after decision by the district court of appeal of the second appellate district, division one, we are not to be understood as approving the instruction discussed in the opinion to the effect that the prima facie case of negligence made by the falling of the fan "would justify a verdict in favor of the plaintiff, unless the evidence in the case negatives that primafacie presumption, and establishes to your satisfaction that itwas not the result of the negligence of the defendants." We think the italicized portion of this instruction was erroneous for the reason suggested in the opinion of the district court of appeal, namely, in leaving out the requirement that the evidence of the plaintiff must preponderate in weight and that the defendant will be entitled to judgment where the countervailing evidence merely balances but does not outweigh the case made by the plaintiff. But in view of the evidence and the charge of the court taken as a whole we cannot conceive that this defect in this particular instruction in any way *Page 592 
contributed to the verdict, and therefore are of the opinion that the error must be held to be without prejudice.
The petition for a hearing in this court is denied.
All the Justices concurred, except Wilbur, J., who did not participate.